[vlgea2017729ex102001.jpg]
STOCKHOLDERS' AGREEMENT AGREEMENT, dated as of August 20, 1987, as amended on
February 20, 1992, by and among WAKEFERN FOOD CORP., a New Jersey corporation
with principal offices located at 5000 Riverside Drive, Keasbey, New Jersey
08832 ("Wakefern"), and each of the member stockholders of Wakefern listed on
Schedule 1 hereto (hereinafter individually called a "Stockholder" and
collectively the "Stockholders"). W I T N E S S E T H: Premises: A. Wakefern is
a corporation operated on the cooperative plan and the Stockholders are retail
merchants primarily dealing in consumer products for home use deriving mutual
economic and merchandise assistance Wakefern; and B. Each of the Stockholders is
an owner of shares of Class B or Class C Common Stock of Wakefern and, in some
instances, also of shares of Class A Common Stock of Wakefern (the Class A, B
and C Common Stock being hereinafter collectively referred to as the "Common
Stock"); and C. Wakefern's viability is based primarily on volume generated by
aggregating the purchasing power of all of the Stockholders; and D. The Board of
Directors of Wakefern and the Stockholders believe it is in Wakefern's and each
of the Stockholder's best interest that the Stockholders continue to purchase
their supplies and inventory from Wakefern; and



--------------------------------------------------------------------------------



 
[vlgea2017729ex102002.jpg]
Stockholders Agreement as of 03.10.16 42905-1 2 E. The Board of Directors and
the Stockholders of Wakefern believe it is in Wakefern's and each of the
Stockholder's best interest to undertake a major capital expenditure program in
order to increase the merchandise handling capacity of Wakefern and to promote
retail growth; and F. To induce one or more lending institutions to provide the
necessary financing for such capital expenditure program, the Stockholders have
agreed, subject to the terms and conditions contained herein, to make certain
financial commitments to Wakefern; NOW, THEREFORE, for and in consideration of
the premises and the mutual promises and covenants hereinafter contained,
Wakefern and the Stockholders hereby agree as follows: 1. COMMITMENT TO
PARTICIPATE 1.1. Minimum Patronization Requirement. Each Stockholder, during the
term of this Agreement (the "Term"), shall purchase from Wakefern, during each
quarter of each fiscal year of Wakefern, at least 85% of such Stockholder's
purchases for each of such Stockholder's stores in each of Wakefern's product
categories listed on Schedule 2(A) hereto (the "Product Categories"), as the
same may be amended from time to time by the Board of Directors of Wakefern (the
"Products") and all programs listed on Schedule 2(B) hereto as mandated by the
Board of Directors of Wakefern, as the same may be amended from time to time by
the Board of Directors of Wakefern (the "Programs"), upon such terms and
conditions as to price and delivery as shall be established by Wakefern from
time to time. Such purchase and participation commitments shall be called the
"minimum patronization requirement." 1.2. Binding Effect. The minimum
patronization requirement shall be binding upon all the Stockholders with
respect to all supermarkets, food stores and/or grocery stores now or hereafter
operated by each such Stockholder, or by any entity or entities with which such
Stockholder is affiliated, and that are serviced by Wakefern at site locations
approved by



--------------------------------------------------------------------------------



 
[vlgea2017729ex102003.jpg]
Stockholders Agreement as of 03.10.16 42905-1 3 Wakefern in the manner provided
in the By-Laws of Wakefern as the same may be amended from time to time. 1.3
Reports. On or prior to 120 days after the close of each fiscal year of each
Stockholder, such Stockholder shall furnish to Wakefern a report showing the
dollar amount of such Stockholder's total purchases of the Products in each of
Wakefern's product categories and the items included in Wakefern's board
mandated Programs purchased from any source for such Stockholder's most recent
fiscal year. Upon the written request of Wakefern, a Stockholder shall furnish
to Wakefern within 45 days after the close of the fiscal quarter of the
Stockholder for which such request is made a report showing the dollar amount of
such Stockholder's total purchases of the Products in each of Wakefern's product
categories and the items included in Wakefern's board mandated Programs
purchased from any source for the Stockholder's fiscal quarter then ended. Each
such report shall be subject to review, at the option of Wakefern, by Wakefern's
regular independent public accountants. 2. FAILURE TO OBSERVE MINIMUM
PATRONIZATION REQUIREMENT; WITHDRAWALS; SALE OF A STORE; SALE OF STOCKHOLDER TO
WAKEFERN; RIGHT OF FIRST REFUSAL The Stockholders and Wakefern acknowledge and
agree that (a) the failure of one or more Stockholders to observe the minimum
Patronization requirement; (b) the Withdrawal (as hereinafter defined) of one or
more Stockholders from Wakefern; or (c) the Sale of a Store (as hereinafter
defined), will have the effect of increasing the financial burden of all the
Stockholders with respect to meeting the financial obligations Wakefern is to
assume under its capital expenditure program. Accordingly, each Stockholder
agrees as follows: 2.1. Failure to Observe Minimum Patronization Requirement. If
a Stockholder fails to meet or refuses to comply with the minimum patronization
requirement set forth in Section 1.1



--------------------------------------------------------------------------------



 
[vlgea2017729ex102004.jpg]
Stockholders Agreement as of 03.10.16 42905-1 4 hereof, such defaulting
Stockholder shall be required to pay to Wakefern in cash within 10 days after
demand therefore, an amount calculated pursuant to the provisions of Schedule 3
hereto; provided, however, that such payment may be waived, in whole or in part,
by an affirmative vote of at least 12 members of the Board of Directors of
Wakefern. Such payment obligation may be imposed on a defaulting Stockholder
irrespective of the reason that such Stockholder ceases to meet the minimum
patronization requirement (other than by, and to the extent of, "force majeure"
as hereinafter defined or if an exemption therefrom exists under this
Agreement), including, without limitation, by reason of change in control or
other disposition of all or a part of such Stockholder's business. The
imposition of such payment obligation on such Stockholder shall be binding and
conclusive on such Stockholder unless waived pursuant to the provisions
contained in Section 2.1. As used herein, "force majeure" shall mean the
inability of a Stockholder to purchase Products from Wakefern by reason of
events or contingencies beyond such Stockholder's reasonable control including,
but not limited to, fire, flood, explosion, sabotage, other natural or made
disaster, act of any government, labor dispute, lack of shipping facilities or,
without limiting the foregoing, any other circumstance that could not have been
avoided with reasonable care. The determination of what constitutes "force
majeure" shall be made by the Board of Directors of Wakefern, in its sole
discretion. 2.2. Notice of Withdrawals; Withdrawal Payment. Each Stockholder
agrees to give Wakefern at least thirty (30) days' prior written notice of the
happening of any of the following events (each a "Withdrawal"): (i) a sale or
other disposition for value of all or substantially all ShopRite supermarket
business of such Stockholder in a single transaction or series of related
transactions; or (ii) the merger or consolidation of such Stockholder with or
into another entity (irrespective of whether such Stockholder is the surviving
or disappearing entity); or



--------------------------------------------------------------------------------



 
[vlgea2017729ex102005.jpg]
Stockholders Agreement as of 03.10.16 42905-1 5 (iii) the transfer of, or any
transaction or series of transactions that have the effect of transferring, a
"controlling interest" in such Stockholder (for purposes hereof, a "controlling
interest" in such Stockholder shall mean such interest as confers on the holder
thereof the power to direct or cause the direction of the management and
policies of such Stockholder). Except as provided in Section 2.4 hereof, upon
the occurrence of a Withdrawal prior to the expiration of the Term, such
Stockholder shall pay to Wakefern an amount calculated pursuant to the
provisions of Schedule 4 hereto the ''Withdrawal Payment." Upon payment of the
Withdrawal Payment and the payment and discharge of all obligations of such
Stockholder incurred hereunder prior to the date of such Withdrawal Payment,
such Stockholder shall thereafter have no further obligation under this
Agreement. However, such discharge shall in no way affect the obligations of
such Stockholder to Wakefern or any affiliate of Wakefern arising under any
other agreement or in connection with any transaction or relationship of such
Stockholder with Wakefern or such affiliate. 2.3 Notice of Sale of Store; Sale
of a Store Payment. (a) Each Stockholder agrees to give Wakefern at least thirty
(30) days' prior written notice of the happening of the following event (a "Sale
of a Store"): a sale or other disposition (including, without limitation, the
closing of a store) other than a Withdrawal, whether by merger, consolidation,
sale of capital stock, sale of assets or otherwise, of a supermarket, food or
grocery store (a "Store") owned, operated or controlled by such Stockholder,
which Store is being serviced by Wakefern. Except as provided in Sections 2.3(b)
and (c) or Section 2.4 hereof, upon the occurrence of a Sale of a Store prior to
the expiration of the Term, such Stockholder shall pay to Wakefern at the end of
each fiscal year thereafter until the earlier to occur of (i) the tenth
anniversary of Sale of a Store and (ii) the expiration of the Term, commencing
with the fiscal year in which such Sale of a Store occurs, an amount calculated
pursuant to the provisions of Schedule 3 hereto (the "Sale of a Store Payment").
If a Stockholder shall be due any payment by Wakefern pursuant to



--------------------------------------------------------------------------------



 
[vlgea2017729ex102006.jpg]
Stockholders Agreement as of 03.10.16 42905-1 6 Wakefern's Investment Policy as
a result of a Sale of a Store, Wakefern may first apply any such amount due such
Stockholder to satisfy such Stockholder's indebtedness to Wakefern in respect of
any unpaid obligations under notes of such Stockholder pursuant to Wakefern's
Investment Policy. Upon payment of all of the Sale of a Store Payments required
hereunder and the payment and discharge of all obligations of the Stockholder
incurred hereunder prior to the date of such Sale of a Store Payment, such
Stockholder shall thereafter have no further obligation to Wakefern under this
Agreement with respect to such Store sold. However, such discharge shall in no
way affect the obligations of such Stockholder to Wakefern or any affiliate of
Wakefern arising under any other agreement or in connection with any transaction
or relationship of such Stockholder with Wakefern or such affiliate. (b) Such
Stockholder shall not be obligated to make any Sale of a Store Payments if (i)
the Store sold in such Sale of a Store (a "Sale of an Underfacilitated Store")
has not made a profit for the fiscal year immediately preceding such Sale of a
Store and if such Store either (x) has a sales area of less than 20,000 square
feet or (y) for the twelve month period immediately preceding such Sale of a
Store has average weekly sales of less than $300,000 (an "Underfacilitated
Store"); provided, however, that before any Stockholder may effect a Sale of an
Underfacilitated Store, such Stockholder must first comply with the provisions
of Section 2.7, or (ii) for each year in which the volume of purchases of the
Products in each of the Product Categories and Programs by all the ShopRite
Stores owned by the affected Stockholder (exclusive of the volume of purchases
of the Products incurred as a result of the acquisition of ShopRite Stores from
other members of Wakefern during the year in which such Store is sold or during
subsequent years to the extent of the volume of purchases for such acquired
Stores during the year in which such affected Store is sold the "Purchase
Volume" for such year), equals or



--------------------------------------------------------------------------------



 
[vlgea2017729ex102007.jpg]
Stockholders Agreement as of 03.10.16 42905-1 7 exceeds the "minimum
patronization requirement" of such Stockholder (assuming the affected Store had
not been sold) for the fiscal year for which such Sale of a Store Payment is to
be effected. For the purposes of the calculations specified in this Section
2.3(b) and Section 2.3(c) below, the "minimum patronization requirement" of a
Store sold is the "minimum patronization requirement" for such Store for the
fiscal year immediately preceding such sale. (c) Notwithstanding anything to the
contrary contained in Section 2.3(a) above, if for any year the Purchase Volume
of a Stockholder for any year subsequent to the Sale of a Store is less than the
"minimum patronization requirement" of such Stockholder (assuming such Store had
not been sold) the amount of such deficiency hereinafter referred to as the
"Shortfall" but is greater than the "minimum patronization requirement" of such
Stockholder for all Stores other than such sold Store, then the Sale of a Store
Payment to be made by such Stockholder hereunder for such year shall be reduced
to a fraction thereof, the numerator of which is the Shortfall, and the
denominator of which is the "minimum patronization requirement" for such sold
Store. 2.4 Qualified Successor. Notwithstanding the foregoing provisions of this
Section 2, if the purchaser acquiror or successor in any Withdrawal or Sale of a
Store is a "qualified successor" (as hereinafter defined), such Stockholder,
upon completion of the Withdrawal or Sale of a Store described in said notice,
shall be relieved of all obligations under this Agreement with respect to such
Withdrawal or Sale of a Store arising at the time of or immediately after the
date of completion of such Withdrawal or Sale of a Store. For purposes of this
Section 2.4, the term "qualified successor" shall mean Wakefern, a direct or
indirect wholly owned subsidiary of Wakefern or any person, firm or corporation
that agrees in writing to be bound by all the provisions of this Agreement and
the By-Laws of Wakefern as in effect from time to time, is financially sound (as
determined by the Board of Directors of Wakefern) and that is neither



--------------------------------------------------------------------------------



 
[vlgea2017729ex102008.jpg]
Stockholders Agreement as of 03.10.16 42905-1 8 directly nor indirectly (a) an
operator or owner of a chain of 25 or more supermarkets, other than ShopRite
supermarkets, in the United States, or (b) an owner or operator of one or more
supermarkets, other than ShopRite supermarkets, in any of the States of New
York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, Connecticut
Massachusetts, Rhode Island, Vermont, New Hampshire or Maine, or in Washington,
D.C. 2.5 Implementation of Withdrawal Payment and Sale of a Store Payment. The
implementation and mechanics of payment of the Withdrawal Payment and the Sale
of a Store Payment shall be determined by the Board of Directors of Wakefern in
its sole discretion. The Withdrawal Payment may be waived, in whole or in part,
by an affirmative vote of at least two- thirds 2/3 of the members of the Board
of Directors of Wakefern, but in no event less than twelve members of such
board. 2.6 [INTENTIONALLY OMITTED] 2.7 Right of First Refusal. (a) Any
Stockholder desiring to effect the Sale of an Underfacilitated Store to a non-
qualified successor in a bona fide transaction shall first offer to sell such
Underfacilitated Store to Wakefern at the same price and on the same terms and
conditions as those proposed in the transaction between such Stockholder and
such purchaser, provided that if such Underfacilitated Store is not to be
disposed of for value (a "Section 2.7(c) Sale"), then Wakefern shall have the
right to purchase such Underfacilitated Store at its "fair value" (determined in
accordance with subsection 2.7(c) below). Each such offer shall be made by
written notice to Wakefern, which notice shall provide full details of the
proposed sale, including the identity of the proposed purchaser (the "Notice").
Wakefern shall have a period (the "Offering Period") of thirty (30) days or, in
the case of a Section 2.7(c) Sale, thirty-five 35 days, in which to accept the
offer,



--------------------------------------------------------------------------------



 
[vlgea2017729ex102009.jpg]
Stockholders Agreement as of 03.10.16 42905-1 9 which acceptance must be in
writing (the "Acceptance"). The selling Stockholder shall cooperate fully with
Wakefern by making available to Wakefern, upon reasonable notice, during regular
business hours, its books, records, assets and properties for examination (b) In
the event that Wakefern declines to purchase such Underfacilitated Store during
the Offering Period, the Stockholder shall have the right, subject to compliance
with all other provisions of this Agreement, including those set forth in this
Section 2.3(b) hereof, and all other agreements or rules by which the
Stockholder is bound including, without limitation, the By- Laws of Wakefern, to
dispose of such Underfacilitated Store upon the terms and conditions (including
the price, if any) so stated in the Notice in a bona fide transaction during the
thirty (30) day period commencing on the earlier to occur of (i) Wakefern's
rejection by written notice to the Stockholder of such Stockholder's offer, or
(ii) the Offering Period expires without Wakefern responding to such
Stockholder's offer. If such Underfacilitated Store is not disposed of within
such thirty (30) day period, then such Underfacilitated Store shall once again
be subject to the rights of first refusal set forth in this Section 2.7. (c) For
purposes of Section 2.7(a), "fair value" of an Underfacilitated Store shall be
determined as follows: Within ten (10) days of the date of delivery of the
Notice, Wakefern shall appoint one investment banking firm (the "independent
investment banking firm") from among the investment banking firms listed on
Schedule 5 hereto (or any other investment banking firm agreed to by the selling
Stockholder). Within twenty (20) days after such appointment, the independent
investment banking firm shall determine the fair value of the Underfacilitated
Store, without taking into account any third party offer made for such
Underfacilitated Store and without giving effect to this Agreement. Wakefern
shall pay the fee of the independent investment banking firm. The selling
Stockholder shall cooperate fully with the independent



--------------------------------------------------------------------------------



 
[vlgea2017729ex102010.jpg]
Stockholders Agreement as of 03.10.16 42905-1 10 investment banking firm by
making available to such firm, upon reasonable notice, during normal business
hours, its books, records, assets and properties for examination. In the case of
a Section 2.7(c) Sale, not later than ten 10 days following its delivery of the
Acceptance, Wakefern shall consummate its purchase of the Underfacilitated Store
for a purchase price equal to the fair value determined in accordance with this
subsection 2.7(c). Wakefern shall have the right to pay the purchase price in
any combination of cash, debt and securities designated by it (the debt or
securities so issued shall be (i) redeemable for cash at the option of Wakefern,
(ii) negotiable instruments (as such term is defined in the Uniform Commercial
Code) and (iii) redeemable for cash at the option of such Stockholder at any
time after the second anniversary of the issuance thereof), provided that the
aggregate consideration paid by Wakefern is in the opinion of the independent
investment banking firm equal in value to the all cash purchase price 3.
MISCELLANEOUS 3.1. Effectiveness of Agreement. This Agreement shall become
effective upon (i) the approval by the Board of Directors of Wakefern of this
Agreement and (ii) the execution of counterpart copies hereof by the
Stockholders whose supermarket operations in the aggregate accounted for 75% or
more of Wakefern's total sales of Products during Wakefern's fiscal year ended
September 27, 1986. In the event that both of said conditions shall not have
been fulfilled prior to October 1, 1987, this Agreement shall be null and void
and without force or effect. 3.2 Successors and Assigns; New Stockholders. This
Agreement shall inure to the benefit of and shall be binding upon the heirs,
executors, personal representatives, successors and assigns of each of the
parties hereto. Each new holder of Class B or Class C Stock of Wakefern, as a
condition precedent to becoming a holder of such Stock shall be required to
execute a counterpart of this Agreement, in which case references herein to a
"Stockholder" or "Stockholders" shall include such new stockholder. The
provisions of this Agreement shall not



--------------------------------------------------------------------------------



 
[vlgea2017729ex102011.jpg]
Stockholders Agreement as of 03.10.16 42905-1 11 be binding upon any
member-stockholder of Wakefern that does not become a party hereto as a
Stockholder. 3.3. Governing Law. This Agreement shall be governed by, and shall
be construed and enforced in accordance with, the laws of the State of New
Jersey. 3.4 Entire Agreement. From and after October 4, 1987, this Agreement
shall constitute the entire understanding among the parties hereto with respect
to the subject matter hereof and shall supersede the Stockholders' Agreements by
and among Wakefern and certain of its members dated July 2, 1979 and July 6,
1983 (the "Prior Agreements"). The rights and obligations of Wakefern under each
of the Prior Agreements shall not be altered or impaired hereby with respect to
any member of Wakefern who does not become a party to this Agreement. This
Agreement may not be changed or amended, nor any of its provisions waived,
discharged or terminated, except by an agreement in writing signed by the
Stockholders whose supermarket operations in the aggregate accounted for 75% or
more of Wakefern's total sales of the Products to Stockholders who are parties
to this Agreement during the fiscal year of Wakefern immediately preceding the
date as of which such change, amendment, waiver, discharge or termination is to
be effectuated. 3.5. Section Headings. The section headings of this Agreement
are for convenience of reference only and shall not limit or define the text
hereof. 3.6. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same agreement among Wakefern and all the Stockholders. 3.7 Notices.
All notices to any party hereto required to be given under this Agreement shall
be in writing and sent, by first-class registered



--------------------------------------------------------------------------------



 
[vlgea2017729ex102012.jpg]
Stockholders Agreement as of 03.10.16 42905-1 12 or certified mail, postage
prepaid, if to Wakefern, at its principal executive offices (attention of the
President) and if to any Stockholder or any shareholder of any Stockholder, at.
the address of such Stockholder set forth on Schedule 1 hereto. 3.8. Term of
Agreement. This Agreement, and the rights and obligations of the parties hereto
contained herein, shall remain in full force and effect until the Termination
Date (as hereinafter defined). For purposes hereof, the "Termination Date" shall
mean the date which is the tenth anniversary of the date (hereinafter the
"Determination Date") on which the Company receives written notice signed by the
Requisite Stockholders (as hereinafter defined) requesting that this Agreement
be terminated pursuant to this Section 3.8. For purposes hereof, the term
"Requisite Stockholders" shall mean a Stockholder or group of Stockholders whose
supermarket operations, in the aggregate, accounted for at least 75% of
Wakefern's total sales of the Products during the most recent fiscal year of
Wakefern ended prior to the Determination Date to Stock- holders who are parties
to this Agreement on the Determination Date.



--------------------------------------------------------------------------------



 
[vlgea2017729ex102013.jpg]
Stockholders Agreement as of 03.10.16 42905-1 13 IN WITNESS WHEREOF, Wakefern
and each of the Stockholders have caused this Agreement to be duly executed as
of the date first above written. WAKEFERN FOOD CORP. By: Joseph M. Sheridan
President & COO By: (Duly authorized officer or partner of Stockholder) DATED
AND EFFECTIVE AS OF: ______________________________



--------------------------------------------------------------------------------



 
[vlgea2017729ex102014.jpg]
Stockholders Agreement as of 03.10.16 42905-1 14 WAKEFERN FOOD CORP.
STOCKHOLDERS SCHEDULE 1 AJS Supermarkets, LLC Ammons Supermarkets, LLC Berat
Corporation Bracey’s Supermarket, Inc. Brookdale ShopRite, Inc. Brown’s Super
Stores, Inc. Buonadonna Shop Rite, LLC Colligas Family Markets, LP Collins
Family Markets, Inc. Cowhey Family Supermarket, LP Cuellar, LLC Delaware
Supermarkets, Inc. Drust Markets, LLC Five Star Supermarkets of Norwich, Inc.
Food Parade, Inc. Fresh Grocer Holdings, LLC Gallagher Family Markets, LLC Glass
Gardens, Inc. GMS Zallie Holdings, Inc. Grade A Markets, Inc. Inserra
Supermarkets, Inc. Janson Supermarkets, LLC Joseph Family Markets, LLC K
Thompson Foods LLC Kearny Shop-Rite, Inc. Kinsley’s Market of Tannersville, Inc.
Klein’s Tower Plaza, Inc. KMLT, LLC KRE Incorporated KTM Supermarkets, Inc.
Little Falls ShopRite Supermarkets, Inc. Milford Markets, Inc. Miller Farms
Family Markets, LLC Nutley Park Shop Rite, Inc. Perlmart, Inc. Richard J.
McMenamin, Inc. Ronetco Supermarkets, Inc. Saker ShopRites, Inc. Shop-Rite of
Carteret, Inc. ShopRite of Hunterdon County, Inc. ShopRite of Lincoln Park, Inc.
ShopRite of Oakland, Inc. ShopRite of Waterbury, LLC Somerset Stores, LLC
Sunrise ShopRite, Inc. Supermarkets of Cherry Hill, Inc. Village Super Market,
Inc. Waverly Markets, LLC 4977, LLC



--------------------------------------------------------------------------------



 
[vlgea2017729ex102015.jpg]
Stockholders Agreement as of 03.10.16 42905-1 15 03/10/16 Corp/Sched 1 SCHEDULE
2 PART A PARTICIPATION REQUIREMENTS – PRODUCT CATEGORIES APPETIZING BAKERY DAIRY
DELI EGGS FROZEN FOOD GENERAL MERCHANDISE FULL SERVICE PROGRAMS ENERAL
MERCHANDISE GROCERY HABA FUL SERVICE PROGRAMS HABA ICE CREAM ICE CUBES MEAT
PHARMACY PRODUCE SEAFOOD SPECIALTY GOURMET & NATURAL FOODS TOBACCO 03/10/16



--------------------------------------------------------------------------------



 
[vlgea2017729ex102016.jpg]
Stockholders Agreement as of 03.10.16 42905-1 16 SCHEDULE 2 PART B ShopRite Milk
Program (where available) Non-Union Retail Medical Insurance General Liability
Insurance Program Greeting Cards Magazines Front End Systems 03/10/16



--------------------------------------------------------------------------------



 
[vlgea2017729ex102017.jpg]
Stockholders Agreement as of 03.10.16 42905-1 17 SCHEDULE 3 In respect of a
Stockholder’s minimum patronization requirement for Wakefern’s Products, the
amount to be paid to Wakefern in the event of default under Section 2.1 or in
the event of a Sale of a Store pursuant to Section 2.3 shall be the difference
between the amount of minimum patronization revenues each store should have
generated had each store complied with the minimum patronization requirement for
each of the categories included in Schedule 2 and the amount of the actual
purchases made by each store from Wakefern multiplied by the Profit Contribution
factor as contained in the approved Profit Plan of Wakefern for the applicable
fiscal year. In respect of a Stockholder’s minimum patronization requirement for
Programs mandated by Wakefern’s board of directors, the amount to be paid to
Wakefern in the event of default under Section 2.1 shall be determined on an
individual program basis by the board of directors of Wakefern. 03/10/16



--------------------------------------------------------------------------------



 
[vlgea2017729ex102018.jpg]
Stockholders Agreement as of 03.10.16 42905-1 18 SCHEDULE 4 The amount to be
paid to Wakefern upon the happening of a Withdrawal pursuant to Section 2.2
shall equal the sum of each amount obtained when (a) the net present value
(assuming the prime rate of interest as then in effect at the First Fidelity
Bank of Newark, New Jersey) of the “minimum participation requirements” for each
of the product categories for the store or stores so sold or withdrawn over the
number of years equal to the lesser of (i) ten and (ii) if the Requisite
Stockholders have given notice pursuant to Section 3.8 requesting that this
Agreement be terminated, the number of years (including the year in which the
sale or withdrawal occurs) remaining in the Term, is multiplied by (b) the
respective Profit Contribution factor for each of the product categories as
contained in the approved Profit Plan of Wakefern for the year in which the sale
occurs. For purposes of this Schedule 4, “minimum participation requirements”
shall mean the minimum patronization requirements for each of the product
categories for such store or stores so sold or withdrawn for the completed
fiscal year prior to the year in which the sale or withdrawal occurs. 03/10/16



--------------------------------------------------------------------------------



 
[vlgea2017729ex102019.jpg]
Stockholders Agreement as of 03.10.16 42905-1 19 SCHEDULE 5 INVESTMENT BANKING
FIRMS Goldman Sachs Group, Inc. Bank of America Corporation Lazard Ltd.
Prudential Financial, Inc. Morgan Stanley UBS, AG. J. P. Morgan Chase & Co.
Citigroup Inc. 03/10/16



--------------------------------------------------------------------------------



 